DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (Claims 1-30 and 33) in the reply filed on 03/21/2022 is acknowledged.  The traversal is on the ground(s) that lack of unity of an invention is apparent “a posteriori”  This is not found persuasive because GEVREY (FR-2980345-A1; “DESCRIPTION FR2980345A1” IS THE ENGLISH TRANSLATION) does teach the special technical feature (product) of an applicator (please see the rejection below, Figure(s) 2) .
The requirement is still deemed proper and is therefore made FINAL.
		Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Application No. 16757076. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of U.S. Application No. 16757076 discloses a method of performing a 3D scan to later print a applicator for the lips and applying a cosmetic composition to the lips.

	
Claim Rejections - 35 U.S.C. § 112
35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-23 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim(s) 1 is rejected because there is insufficient antecedent basis for the limitation in the following claims:
In Claim 1 Line(s) 5, the limitation “the appearance” lacks antecedent basis because there is no reference to “an appearance” in any of the prior lines.  For the purpose of examination, the limitation will read as “an appearance of a pair of lips” as is supported by the specification (Figure(s) 1 and Page(s) 6 “In an alternative, the outline of the application surface diverges from the natural outline of the lips in order, for example, to correct a defect or to change the appearance of the made up lips.”). Likewise, all recitations to “the appearance” following this will be interpreted as “an appearance of a user’s lips”.

Claim(s) 1, 21, and 23 are rejected because there is exemplary language (See MPEP 2173.05(d) titled “Exemplary Claim Language”)  in the same limitation in the following claims:
In Claim 1 Line(s) 2, the term “notably” renders the claim indefinite because it is unclear whether the limitation following the term is part of the claimed invention. For example, Claim 4 recites the limitation “notably make-up product”; it is unclear because a skilled artisan would be unsure if “notably make-up product” is required. For the purpose of examination, the limitation of Claim 1 will be interpreted as “A method for manufacturing a personalized applicator for applying a product to keratinous materials, comprising an application surface, the method comprising the following steps:” and that “notably make-up product” is not required. Likewise, the recitations in regards to the term “notably” in Claim 13 Line(s) 2 “notably the outline of the lips”, Claim 18 Line(s) 2-3 “notably using image processing software”, and Claim 16 Line(s) 3 “notably by projecting structured light onto said surface” are similarly not required.
In Claim 14 Line(s) 3, the term “possibly” renders the claim indefinite because it is unclear whether the limitation following the term is part of the claimed invention. For example, Claim 14 recites the limitation “the make-up then possibly being removed”; it is unclear because a skilled artisan would be unsure if “the make-up then possibly being removed” is required. For the purpose of examination, the limitation of Claim 21 will be interpreted as “The method as claimed in claim 1, the keratinous materials being made up according to a result validated by the individual and the composition then being applied to the same outline as the one just validated so that said acquisition can be done” and that “the make-up then possibly being removed” is not required. 
In Claim 21 Line(s) 3, the term “potentially” renders the claim indefinite because it is unclear whether the limitation following the term is part of the claimed invention. For example, Claim 21 recites the limitation “potentially selecting a model”; it is unclear because a skilled artisan would be unsure if “potentially selecting a model” is required. For the purpose of examination, the limitation of Claim 21 will be interpreted as “The method as claimed in claim 1, involving displaying on a screen at least one model of an application, the composition being applied according to this model” and that “potentially selecting a model” is not required. 
The claims are replete with the phrases “notably”, “possibly”, and “potentially. The applicant should address each one even if not particularly pointed out by the examiner. 
For the purpose of examination, the limitations of Claim(s) 13, 16, and 18  will be interpreted as if the phrases outlined above are not required. 
Claim(s) 2-12, 14, 17-18, and 19-23 are indefinite as they depend from a rejected base and fail to cure the deficiencies of said claim.	
Appropriate correction is required. 


Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.


Claim(s) 1-13 and 16-20 are rejected under 35 U.S.C. § 103 and as being obvious over GEVREY (FR-2980345-A1; “DESCRIPTION FR2980345A1” IS THE ENGLISH TRANSLATION), hereinafter referred to as GEVREY, in view of STANLEY (US-20170354806-A1), hereinafter referred to as STANLEY.
Regarding Claim 1, GEVREY teaches a method for manufacturing a personalized applicator for applying a product to keratinous materials comprising an application surface, (GEVREY, “designing a cosmetic product applicator intended to apply the cosmetic product according to the contour of the lips of a user”, Line(s) 13-23; the cosmetic product applicator has a surface, Line(s) 13-23)
	the method comprising the following steps (The BRI of the claim limitation does not present a specific order to the method as claimed.):
	applying to a surface of the keratinous materials of an individual a composition that modifies the appearance thereof (GEVREY, “cosmetic product applicator intended to apply the cosmetic product”, Line(s) 13-23),
	performing an optical acquisition of the topography of the surface thus covered and of at least one image providing information as to the location of the composition(GEVREY, “the survey of the contour 24 is carried out by optical measurements”, Line(s) 526-533), and 
	from this acquisition creating the applicator (GEVREY, “a survey of contour 24 is performed. To this end, the contour 24 is advantageously projected in a plane parallel to a mean plane of the lips… each point E of the contour 24 are measured in a frame passing through the axis X of the elongation of contour 24”, Line(s) 327-336; survey of the contour 24 is carried out by optical measurements, Line(s) 526-533. This indicates that the optical measurements are purposed to create a mold in the place of traditional imprinting methods.) or a mold (a step of producing… counter mold”, Line(s) 299-309) intended for the manufacture thereof.
However, GEVREY does not explicitly teach the following limitations:
	performing an optical acquisition being a 3D scan of the topography of at least part of the surface of the lips
	creating the applicator or a mold used for the manufacture thereof 
In the same field of endeavor, STANLEY teaches a method of making a cosmetic applicator (Paragraph(s) 0003 and 0005) with a three-dimensional scanner (STANLEY, Paragraph(s) 0013) in order to create a precise custom applicator (STANLEY, Paragraph(s) 0035) as well as the following limitation(s):  
performing an optical acquisition being a 3D scan (STANLEY, an applicator with a first structural element having a shape formed upon a mold or a surface created from a digital geometric representation of a target structure; the first structural element including an active agent; the second structural element comprising a shaped determined from the three-dimensional scan of the target structure, Claim 9. “The applicator of this invention… [with] a target structure, for example a part of the human body,… the three-dimensional scan of the target structure may be acquired using 3D scanners as are known in the art, Paragraph(s) 0013) of the topography of at least part of the surface of the lips (STANLEY, the applicator may be fabricated as a system of multiple layers in response to the target structure’s surface topography, Paragraph(s) 0047; the applicator can be used to apply lipstick, lip gloss, lip liner, lip plumper, lip balm, lip conditioner…., Paragraph(s) 0054 and Figure(s) 1)
creating the applicator or a mold used for the manufacture thereof (STANLEY, see where the openings may be created using laser cutters or other means appropriate to cutting the applicator substrate, Paragraph(s) 0038) 
GEVREY and STANLEY are analogous in the field of cosmetic applicators. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify GEVREY'(s) survey of contour 24 of the lips performed using optical measurements with STANLEY'(s) 3D scanner, because this allows for active agents applied to a target structure to have a custom fit (STANLEY, Paragraph(s) 0001). STANLEY teaches that applicators that are known in the art have a less than precise fit with the target structure (STANLEY, Paragraph(s) 0003). Thus, there is a need for a precise custom applicator (STANLEY, Paragraph(s) 0035). STANLEY, like GEVREY, teaches that the geometry may be modified from the current state to a modified state (STANLEY, Paragraph(s) 0057), and that this might be necessary to contribute to having a low removal force (STANLEY, Paragraph(s) 0013). 

Regarding Claim 2, GEVREY and STANLEY teach the method of Claim 1, GEVREY further teaches:
	the surface to which the composition is applied extending over at least part of the lips (GEVREY, “a survey of contour 24 is performed. To this end, the contour 24 is advantageously projected in a plane parallel to a mean plane of the lips… each point E of the contour 24 are measured in a frame passing through the axis X of the elongation of contour 24”, Line(s) 327-336 and Figure(s) 5). 

Regarding Claim 3, GEVREY and STANLEY teach the method of Claim 1, GEVREY further teaches:
	the surface to which the composition is applied extending over at least part of the skin around the lips (GEVREY, “the corrected contour 12 of the application surface 16 is calculated from the contour 24 recorded in step 56, and from a corrective equation for the contour”, Line(s) 346-352 and Figure(s) 5). 

Regarding Claim 4, GEVREY and STANLEY teach the method of Claim 3, GEVREY further teaches:
	the composition being applied in such a way as to redefine the outline of the lips (GEVREY, “the corrected contour 12 of the application surface 16 is calculated from the contour 24 recorded in step 56, and from a corrective equation for the contour”, Line(s) 346-352 and Figure(s) 5). 

Regarding Claim 5, GEVREY and STANLEY teach the method of Claim 4, GEVREY further teaches:
	the composition overspilling onto the skin at least at one point (GEVREY, “a survey of contour 24 is performed. To this end, the contour 24 is advantageously projected in a plane parallel to a mean plane of the lips… each point E of the contour 24 are measured in a frame passing through the axis X of the elongation of contour 24”, Line(s) 327-336 and Figure(s) 5). 

Regarding Claim 6, GEVREY and STANLEY teach the method of Claim 4, GEVREY further teaches:
the composition being applied at least one place that is set back from the natural outline of the lips (GEVREY, Figure(s) 5)

Regarding Claim 7, GEVREY and STANLEY teach the method of Claim 4, GEVREY further teaches:
the composition being applied in such a way as to redefine the Cupid’s bow (GEVREY, Figure(s) 5).

Regarding Claim 8, GEVREY and STANLEY teach the method of Claim 1, GEVREY further teaches:
the composition being applied in such a way as to modify the height of the lips (GEVREY, Figure(s) 5) and/or the width of the lips (GEVREY, Figure(s) 5) and/or to correct a symmetry (GEVREY, “the corrected contour 12 of the application surface 16 is calculated from the contour 24 recorded in step 56, and from a corrective equation for the contour”, Line(s) 346-352 and Figure(s) 5).

Regarding Claim 9, please see the rejection for Claim 6.

Regarding Claim 10, GEVREY and STANLEY teach the method of Claim 1, GEVREY further teaches:
the composition being a lipstick (GEVREY, the user can select a lip coloring product or a gel or liquid, Line(s) 207-215).

Regarding Claim 11, please see the rejection for claim 10. White is a color of lipstick known in the art.

Regarding Claim 12, GEVREY and STANLEY teach the method of Claim 1, GEVREY further teaches:
the composition being applied as a uniform coat (GEVREY, product is applied over the entire interior surface, Line(s) 207-215)

Regarding Claim 13, GEVREY and STANLEY teach the method of Claim 1, GEVREY further teaches:
the composition being applied along a line defining a zone, notably the outline of the lips (GEVREY, can be lined as an outline, Line(s) 36-44). 

Regarding Claim 16, please see the 35 U.S.C. § 112(b) rejection, above, and the rejection for Claim 1, above.

Regarding Claim 17, GEVREY and STANLEY teach the method of Claim 1, STANLEY further teaches:
Involving generating a file that can be read by a 3D printer  (STANLEY, see where the elements of the target surface mold may be formed using SLA or CLIP or SLS or binder jetting or any other methods of additive manufacturing, Paragraph(s) 0063; see where the applicator may be formed by known printing techniques, Paragraph(s) 0029).

Regarding Claim 18, GEVREY and STANLEY teach the method of Claim 16, GEVREY further teaches:
Comprising a step involving generating a reworked 3D surface from the data derived from the optical acquisition of the topography of the surface (GEVREY, Line(s) 346-352 and Figure(s) 5).

Regarding Claim 19, please see the rejection for Claim 18, above.
Regarding Claim 20, please see the rejection for Claim 8. 

Claim(s) 14-15 and 21-23 are rejected under 35 U.S.C. § 103 as being unpatentable over GEVREY and STANLEY, as applied to the previous claims,  further in view of TOMOFUMI (US-20150050624-A1), hereinafter referred to as TOMOFUMI.

Regarding Claim 14, GEVREY and STANLEY teach the method of Claim 1; however, GEVRY does not teach the following: 
the keratinous materials being made up according to a result validated by the individual and the composition then being applied to the same outline as the one just validated so that said acquisition can be done. 
In the same field of endeavor, TOMOFUMI teaches a method of selecting makeup with a reference makeup information and a makeup assisting apparatus connectable to a network (Paragraph(s) 0172) as well as the following limitation(s):  
the keratinous materials being made up according to a result validated by the individual and the composition then being applied to the same outline as the one just validated so that said acquisition can be done (Paragraph(s) 0003, 0004, 0074, 0090).
GEVREY, STANLEY, and TOMOFUMI are analogous in the field of makeup application methods. It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify GEVREY'(s) corrected contour of the lip with TOMOFUMI'(s) makeup assisting apparatus with simulation of the suggested makeup and display 200, because this allows a multitude of makeup application methods (TOMOFUMI, Paragraph(s) 0148, 0172-0173). This allows the user to have access to a library of reference makeup application techniques (TOMOFUMI, abstract). Further, this allows the user to select makeup which better suits the features of the user’s face (TOMOFUMI, Paragraph(s) 0003). Finally, the display section 200 allows the user to see the makeup prior to the application in the presenting mode (TOMOFUMI, Paragraph(s) 0145). One of ordinary skill in the art would recognize that it would  be beneficial to see a simulation of the desired look on the face of the user prior to manufacturing the lipstick applicator.

Regarding Claim 15, GEVREY and STANLEY teach the method of Claim 1; however, GEVRY does not teach the following: 
the makeup result obtained after application of the composition being validated by the individual before proceeding with the optical acquisition of the topography of the surface(Paragraph(s) 0003, 0004, 0074, 0090).
GEVREY, STANLEY, and TOMOFUMI are analogous in the field of makeup application methods. It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify GEVREY'(s) corrected contour of the lip with TOMOFUMI'(s) makeup assisting apparatus with simulation of the suggested makeup and display 200, because this allows a multitude of makeup application methods (TOMOFUMI, Paragraph(s) 0148, 0172-0173). This allows the user to have access to a library of reference makeup application techniques (TOMOFUMI, abstract). Further, this allows the user to select makeup which better suits the features of the user’s face (TOMOFUMI, Paragraph(s) 0003). Finally, the display section 200 allows the user to see the makeup prior to the application in the presenting mode (TOMOFUMI, Paragraph(s) 0145). One of ordinary skill in the art would recognize that it would  be beneficial to see a simulation of the desired look on the face of the user prior to manufacturing the lipstick applicator.

Regarding Claim 21, please see the rejection for Claim 15.

Regarding Claim 22, GEVREY and STANLEY teach the method of Claim 21; however, GEVRY does not teach the following: 
Involving establishing a remote connection to a third party providing a model to propose according to the physiognomy of the individual.
In the same field of endeavor, TOMOFUMI teaches a method of selecting makeup with a reference makeup information and a makeup assisting apparatus connectable to a network (Paragraph(s) 0172) as well as the following limitation(s):  	
Involving establishing a remote connection to a third party providing a model to propose according to the physiognomy of the individual (Paragraph(s) 0172-0173).
GEVREY, STANLEY, and TOMOFUMI are analogous in the field of makeup application methods. It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify GEVREY'(s) corrected contour of the lip with TOMOFUMI'(s) makeup assisting apparatus with connectable network, because this allows a multitude of makeup application methods (TOMOFUMI, Paragraph(s) 0148, 0172-0173). This allows the user to have access to a library of reference makeup application techniques (TOMOFUMI, abstract). Further, this allows the user to select makeup which better suits the features of the user’s face (TOMOFUMI, Paragraph(s) 0003). One of ordinary skill in the art would recognize that it would  be beneficial to choose the desired look prior to manufacturing the lipstick applicator.

Regarding Claim 23, please see the rejection for Claim 22.


Conclusion
PRIOR ART NOT RELIED UPON
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
FONTE (US-20150055085-A1) teaches a 3D scanning method of a face in order to make a custom product (abstract).
CHUN (US-20180092452-A1) teaches the scanning of a facial feature to create a lip color applicator (Paragraph(s) 0029, 0024 and Figure(s) 3).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Margaret B. Hayes whose telephone number is (571) 272-4666.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:30 PM EST.  If you are leaving a voicemail, please leave your name, application number, call-back number, and a brief detailed description of the matter at hand.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule a video-conferencing interview, the applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If requesting a telephonic interview, please call and provide your name, application number, call-back number, and availability.  Additionally, please provide an agenda of proposed amendments and arguments to the examiner no less than 24 hours prior to the scheduled interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-7424.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MARGARET B HAYES/Examiner, Art Unit 1743                                                                                                                                                                                                        

 /JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743